Citation Nr: 0208591	
Decision Date: 07/29/02    Archive Date: 08/02/02	

DOCKET NO.  90-49 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a neurological 
disorder of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the left calf (Muscle 
Group XV).

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the left thigh (Muscle 
Group XI).

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of various rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Chicago, 
Illinois, and Atlanta, Georgia.

In a decision of June 1971, the Board denied entitlement to 
service connection for a chronic back disorder.  Since the 
time of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that such evidence was not new and material, and the current 
appeal ensued.

This case was previously before the Board in July 1991, 
November 1992, August 1994, and September 1996, on which 
occasions it was remanded to the RO for additional 
development.  The case is now, once more, before the Board 
for appellate review.

The Board notes that, in a decision of December 1996, the RO 
granted service connection (and a 50 percent evaluation) for 
post-traumatic stress disorder.  In a subsequent decision of 
November 1999, the RO increased the veteran's 50 percent 
evaluation for post-traumatic stress to 100 percent, 
effective February 22, 1996.  Accordingly, the issue 
currently on appeal is more properly characterized as 
entitlement to a total disability rating based upon 
individual unemployability prior to February 22, 1996.

Finally, for reasons which will become apparent, the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability will be the subject of the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  In a decision of June 1971, the Board denied entitlement 
to service connection for a chronic back disorder.

2.  Evidence submitted since the time of the Board's June 
1971 decision is neither duplicative nor cumulative, and is 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

3.  A chronic low back disorder is not shown to have been 
present in service, or within the first year following 
service discharge, nor is it in any way causally related to 
the veteran's service-connected left lower extremity 
disabilities.

4.  A chronic neurological disorder of the left lower 
extremity is shown to have been present during the veteran's 
active military service.

5.  The veteran's service-connected residuals of a gunshot 
want to the left calf are currently productive of no more 
than moderate impairment of Muscle Group XV.

6.  The veteran's service-connected residuals of a gunshot 
want to the left thigh are currently productive of no more 
than moderate impairment of Muscle Group XI.

7.  The veteran's entry/exit wounds of the left calf are 
shown to be tender and/or painful on objective demonstration.

8.  The veteran's entry/exit wounds of the left thigh are 
shown to be tender and/or painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The decision of the Board in June 1971 denying the 
veteran's claim for service connection for a chronic back 
disorder is final.  38 U.S.C.A. §§ 1110, 7104 (West 1991 & 
Supp. 2002).

2.  Evidence received since the time of the Board's June 1971 
decision denying entitlement to service-connection for a low 
back disorder is new and material, and sufficient to a proper 
reopening of the veteran's claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may degenerative 
joint disease of the lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

4.  The veteran's chronic low back disorder is not 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) (2001).

5.  A chronic neurological disorder of the left lower 
extremity was incurred in active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002).

6.  An evaluation in excess of 10 percent for the service-
connected residuals of a gunshot wound to the left calf 
(Muscle Group XV) is not warranted.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.41, 4.56 and Part 4, 
Code 5315 (2001).

7.  An evaluation in excess of 10 percent for the service-
connected residuals of a gunshot wound to the left thigh 
(Muscle Group XI) is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.41, 4.56 and Part 4, 
Code 5311 (2001).

8.  A separate compensable (10%) evaluation for scars as the 
residual of a gunshot wound to the left calf is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.3 
and Part 4, Code 7804 (2001).

9.  A separate compensable (10%) evaluation for scars as the 
residual of a gunshot wound to the left thigh is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.3 
and Part 4, Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include a November 1968 orthopedic 
consultation in which it was noted that, in July 1968, the 
veteran sustained a through-and-through gunshot wound to the 
left posterior thigh just distal to the gluteal fold.  
Reportedly, the veteran had been sent for convalescence, and 
discharged to limited duty in August 1968.  The veteran 
complained that since the time of his injury, he had 
experienced "numbness" of the posterior thigh and popliteal 
area which had not changed.  He had a severe, stabbing-like 
pain down his posterior thigh and popliteal area, produced 
when walking for over 20 minutes, or on prolonged standing, 
and in wet cold weather.  When further questioned, the 
veteran reported that a neurosurgeon, felt that he had a 
sciatic neuropathy accompanied by causalgic pain.

On physical examination, the veteran displayed no true limp, 
but definitely favored his left leg.  Range of motion of the 
hip and knee was full and painless.  Tests of muscle strength 
revealed a definite weakness of the left hip adductors, 
abductors, rotators, quads and hamstrings when compared to 
the right side.  There was a one-inch quadriceps atrophy on 
the left in an area 2 inches above the superior pole of the 
patella.  Additionally noted were well-healed, tender scars 
in the area of the medial and posterolateral thigh just 
distal to the gluteal fold on the left.  There was anesthesia 
in the distribution of the posterior cutaneous nerve of the 
thigh.  The clinical impression was traumatic neuropathy of 
the left posterior cutaneous nerve of the thigh, with 
residual muscle weakness of the left hip and thigh which, it 
was felt, would respond to time, rehabilitation, and use.

From mid-May to early June 1969, the veteran was hospitalized 
at that time for treatment of the through-and-through gunshot 
wound of the left leg. The wounds were subsequently debrided, 
at which time no significant neurovascular injury was in 
evidence.

On physical examination, there was a 3- by 2-inch wound on 
the lateral aspect of the veteran's left calf which passed 
through-and-through the muscle and exited via a 4- by 6-inch 
wound on the medial aspect of the left calf.  During 
hospitalization, the veteran underwent surgery, at which time 
his left calf wounds were debrided and closed.  
Postoperatively, the wounds were described as healing well 
and his condition was stable.  The pertinent diagnosis was 
through-and-through gunshot wound of the left leg.

During inservice hospitalization from June to August 1969, 
there were noted the presence of two 8-inch vertical sutured 
calf wounds on the veteran's left leg.  Because the veteran 
complained of low back pain, radiographic studies of the 
lumbosacral spine were taken, which were within normal 
limits.  The pertinent diagnosis was through-and-through 
gunshot wound of the left leg, with no neurovascular 
impairment.

During a November 1969 VA orthopedic examination, the veteran 
stated that, while he was still limping with his calf injury, 
he had developed some pain in his back, and continued to 
experience low back pain.  He also complained of occasional 
burning in his left calf.  On physical examination, the spine 
was in the midline, with no abnormal curvature.  Muscular 
development of both thighs and calves appear to be excellent, 
and the he was able to easily squat and sit on his heels.  On 
the posterolateral aspect of the proximal left thigh was an 
entrance wound approximately 1-centimeter in diameter, while 
at the medial aspect at a corresponding horizontal level was 
a small wound of exit.  No residual deficits were noted 
either in the scars or in the underlying soft tissue.  Nor 
was any vascular or neurologic deficit in evidence.  On the 
posterolateral and posteromedial aspects of the left calf 
were two vertical surgical scars measuring 4 inches laterally 
and 5 1/2 inches medially.  These scars were slightly 
reddened with associated suture marks, but otherwise appeared 
to be well-healed and nonadherent, and showed no interference 
with the function of the foot, ankle or toes.  The pertinent 
diagnoses were complaints of low back pain since limping, 
with no objective findings, residuals of a gunshot wound to 
the proximal posterior left thigh; and residuals of a gunshot 
wound to the left calf with subjective complaints.

A VA outpatient treatment record dated in December 1969 
reveals that the veteran was seen at that time for a low 
backache of 6 months' duration.  Reportedly, the veteran had 
been hopping on his right leg while in the hospital for a 
gunshot wound of the left calf, and twisted his back.  On 
physical examination, forward bending was to 45 degrees.  
Tests of straight leg raising were positive on the left at 80 
degrees, and negative on the right at 90 degrees.  Gait, 
squatting and heel-toe were all within normal limits.  X-ray 
studies of the lumbosacral spine showed a cleft in the pars 
interarticularis at the level of the third lumbar vertebra on 
the left.  The other side did not display any 
spondylolisthesis, and the sacroiliac joints were normal.  
The impression was of spondylolisthesis at the level of the 
third and fourth lumbar vertebrae on the left.

In June 1971, the Board denied entitlement to service 
connection for a chronic back disorder.  At the time of that 
decision, the Board determined that any back condition 
present during service was acute and transitory and resolved 
without residual disability, and that spondylosis at the 
level of the 3rd and 4th lumbar vertebrae on the left was a 
congenital and/or developmental abnormality, and not a 
disability for compensation purposes.  

The veteran's claims for increased evaluations for his 
service-connected residuals of gunshot wounds to the left 
thigh and calf, as well as claims for service connection for 
a chronic back disorder and a total disability rating based 
upon individual unemployability were received in 1990.

During a March 1990, a VA general medical examination, the 
veteran complained of residual pain and paresthesia as a 
result of his inservice gunshot wounds.  He stated that, 
while hospitalized for his gunshot wounds, he injured his 
back, following which he had experienced back pain "off and 
on" for a period of 20 years.  On physical examination, there 
was evidence of decreased strength and sensation in the left 
thigh, accompanied by 4/5 quadriceps strength and pain on 
movement.  The back was nontender, without evidence of spasm, 
and with straight leg raising which was negative bilaterally.  
The pertinent diagnoses were gunshot wound to the left leg 
with residual pain and paresthesia; and low back pain.

On VA orthopedic examination, likewise conducted in March 
1990, the veteran complained of numbness in his entire left 
leg, accompanied by pain, such that he was unable to put any 
weight on his left lower extremity.  In the opinion of the 
veteran, his leg pain was unrelated to his back problems.  

On physical examination, there was good range of motion of 
the left hip and knee.  There were well-healed wounds of the 
left lateral and medial distal left thigh, with no evidence 
of effusion or ligamentous instability of the knee.  At the 
time of examination, there was decreased sensation in the 
area of the anterolateral left thigh.  Radiographic studies 
of the veteran's left femur and tibia showed no abnormal bony 
changes, though the x-ray studies were of poor quality.  The 
clinical assessment was of a permanent sensory deficit and 
soft tissue scarring of the left thigh and leg.

During the course of a personal hearing in August 1990, the 
veteran complained of discomfort and pain in his left thigh, 
in addition to "pain and numbness" in his left calf.  See 
Transcript p.2.

In August 1991, multiple VA examinations were accomplished.  
On VA orthopedic examination, the veteran stated that he had 
injured his back while attempting to get to the bathroom 
following the gunshot wound to his left calf.  He complained 
of a burning sensation, as well as numbness in the area of 
his lateral left leg and foot.  Additional complaints 
included increased pain and more numbness with activity.  

Physical examination revealed a full range of motion of the 
bilateral hips, knees and ankles.  Motor strength was 5/5 
throughout, though there was decreased sensation at the 
lateral aspect of the veteran's left lower leg and foot.  At 
the time of examination, the back exhibited a decreased 
forward flexion to 75 degrees.

X-ray studies of the left femur conducted in conjunction with 
the veteran's orthopedic examination showed no evidence of 
opaque foreign bodies or any gross bone or joint 
abnormalities.  Studies of the left tibia and fibula were 
similarly negative for evidence of gross visible 
abnormalities or significant change since March 1990.  X-ray 
films of the lumbosacral spine showed some straightening of 
the lordotic curve as the result of possible muscle spasm.  
Narrowing and marginal spurs, in particular, in the area of 
the 5th lumbar vertebra and 1st sacral segment, were felt to 
be compatible with degenerative joint disease and disc 
pathology.  

On VA neurologic examination in August 1991, the veteran 
complained of pain in his left calf, in addition to numbness 
in the lateral aspect of his left lower extremity.  The 
veteran denied weakness, but stated that his pain and 
numbness had become worse over the years.  Additionally noted 
was a complaint of low back pain following a motor vehicle 
accident in 1982.

On physical examination, there was no evidence of motor 
drift, and strength was 5/5 in all extremities.  Muscle tone 
was within normal limits, and sensation was intact to 
pinprick, light tough, and vibration.  There was some 
decreased response to pinprick in the left lateral leg, which 
was described as "not dermatomal."  The veteran's gait showed 
a normal base, and he was able to walk on his heels and toes.  
The impression was of residuals of a gunshot wound to the 
left lower extremity, with no evidence of weakness, but with 
mild sensory loss (lateral femoral cutaneous), and low back 
pain secondary to chronic pain in the lower extremity with an 
altered gait and obesity.  

Electromyographic/nerve conduction studies conducted in 
conjunction with the veteran's neurologic examination in 
August 1991 were consistent with bilateral lumbosacral 
radiculopathy.  Noted at the time of examination was that 
sensory nerve conduction velocities of the right and left 
lateral femoral cutaneous nerves were unobtainable due to 
"possible technical difficulties," but that there was no 
clinical evidence of entrapment of the lateral femoral 
cutaneous nerve.

A VA orthopedic examination conducted in April 1993 was 
significant for a diagnosis of severe degenerative spine 
disease at the level of the 5th lumbar vertebrae and 
1st sacral segment, with accompanying joint space narrowing.

On subsequent VA orthopedic evaluation in July 1993, the 
veteran complained of paresthesia in his left thigh, 
accompanied by a burning sensation on ambulation and lateral 
foot pain.  Physical examination of the veteran's left leg 
revealed the presence of a mild anterior tibial weakness.  In 
the opinion of the examiner, it was impossible to accurately 
determine the causal or partially causal effect of the leg 
injury on the development of lumbosacral spine arthritis, 
though it was conceivable that any limping in the left leg 
might have contributed to the relationship or acceleration of 
his spine problems.

In May 1996, there was received a copy of a medical journal 
article detailing various aspects of acute pars fractures.

On VA medical examination in May 1997, the veteran gave a 
history of a left thigh injury in July 1968, followed by an 
injury to his left calf in May 1969.  According to the 
veteran, the scars associated with his left calf injury were 
"tender and somewhat hyperpigmented on physical."

When questioned regarding any neurological disorder of his 
leg, the veteran stated that he was a non-insulin-dependent 
diabetic, and that he had experienced a "slight numbness" in 
his toes.  It noted was that the veteran weighed 316 pounds, 
with a tendency to lumbar swayback as a result of the 
pendulous overhang of his abdomen.

On physical examination, there was a two-inch scar present in 
the veteran's lateral proximal left thigh near the hip, as 
well as a two-inch scar in the medial gluteal crease, both of 
which were nontender and fairly pliable.  At the time of 
examination, the veteran was not tender in either the left or 
right sciatic notch.  There was a four-inch scar laterally 
and a five-inch scar medially in the left calf, which scars 
were "distinctly tender" to touch, as well as hyperpigmented, 
with evidence of excoriation.  As regards the injury site of 
the left calf, there appeared to be a mild indentation in the 
musculature of the posterolateral crural muscles 
corresponding to Muscle Group XI.  However, measurement at 
the level of the injury in the contralateral calf was 14 
inches and equal in circumference, as were measurements at 
the maximum girth of the calf.  Deep tendon reflexes were 2+ 
for knee jerks, with some recruitment, and 1+ for ankle 
jerks.  With the tuning fork, there were excellent vibratory 
sense in his knees, and both medially and laterally in his 
ankles, though there was some moderate impairment in the toes 
of both feet for vibratory sense and touch.  These findings 
were felt to be most consistent with an early diabetic 
peripheral sensory neuropathy.

The pertinent diagnoses noted were through-and-through 
gunshot wound of the upper thigh, exiting the medial gluteal 
fold, and manifested by scars; through-and-through combat 
gunshot wound to the left calf, with sensitive and tender 
scars, hyperpigmentation about the scars, and facticial 
excoriation marks, indicative of clinical injury to Muscle 
Group XI on the left; restrictive mobility of the lumbar 
spine, with lumbar postural swayback and lumbosacral muscle 
spasm consistent with lumbosacral strain and radiculopathy; 
and early diabetic peripheral neuropathy manifested by 
hyporeflexia of ankle jerks, as well as impaired vibratory 
and touch sensation in the toes.

Radiographic studies of the veteran's lumbosacral spine 
conducted in conjunction with the aforementioned examination 
showed evidence of osteophytosis of the opposing endplates of 
the first lumbar vertebrae to the 1st sacral segment, as well 
as a slight disc narrowing at the level of the 3rd, 4th, and 
5th lumbar vertebrae, and 1st sacral segment.

In May 1997, VA electromyographic and nerve conduction 
studies were accomplished.  The veteran complained of 
weakness, worse in his left leg than his right, as well as 
numbness on the lateral side of his left thigh and leg.  
Physical examination revealed 5/5 motor strength in all 
extremities, with no evidence of any drift.  Sensation was 
decreased to pinprick and light touch on the lateral side of 
the left leg in the area of the calf.  Coordination and gait 
were within normal limits, and deep tendon reflexes were 1+ 
in both the upper and lower extremities.  Nerve conduction 
studies were consistent with left normal sural SNAP and 
peroneal CMAP, while the H-reflex was prolonged bilaterally.  
Electromyographic testing showed evidence of increased 
insertional activity, as well as fibrillations bilaterally in 
the area of the lumbosacral paraspinal musculature.  The 
pertinent diagnosis was S-1 radiculopathy.

In late March 2001, a VA fee-basis neurological examination 
was accomplished.  The examiner noted that the veteran's 
medical file had been reviewed.  Motor examination showed no 
appreciated weakness in the iliopsoas of the veteran's left 
leg.  While there was some mild decrease in the left 
quadriceps function when compared to the right, the veteran 
was able to move his left leg strongly against resistance.  
Strength distally in the left foot was similarly within 
normal limits.  Deep tendon reflexes were 2+ and symmetrical 
in the veteran's knees, and 1+ and symmetrical for ankle 
jerks.  Sensory examination showed some evidence of decreased 
pinprick over the anterolateral aspect of the left thigh, and 
over the lateral aspect of the left calf and left foot.  
There appeared to be some distal decrease in pinprick in the 
right foot "compared to proximally."  The veteran walked on a 
somewhat widened base, which was neither grossly antalgic or 
antaxic.

In the opinion of the examiner, the veteran suffered from 
"some pain and paresthesia" in his left leg subsequent to his 
gunshot wounds.  The examiner was additionally of the opinion 
that the veteran might have a coexisting lumbar radiculopathy 
which could be indirectly related to his gunshot wounds, 
inasmuch as the veteran had stated that he twisted his low 
back while maneuvering himself and limping on his right leg 
at the time of his gunshot wound injury.  Noted at the time 
of examination was that the veteran's major motor nerve 
fibers had been spared, and that predominantly superficial 
sensory fibers had been affected by his in-service gunshot 
wounds.

On VA fee-basis orthopedic examination conducted in early 
April 2001, it was noted that all of the veteran's records 
had been received and reviewed in detail.  He complained of 
pain and numbness in his left leg since the time of his in-
service gunshot wounds in 1968 and 1969.  Also noted were 
problems with pain in his lower back.  The veteran stated 
that he took no pain medication for his back or left leg.  On 
physical examination, his posture and gait were within normal 
limits.  Tests of sensation showed some tenderness to 
palpation over the scars at the hip and calf.  Tests of 
muscle strength showed no evidence of weakness in the lower 
extremities, and no measurable atrophy.  There were 
complaints of pain at the extremes of motion in the veteran's 
lumbar spine, though with no evidence of muscle spasm, and no 
postural abnormality.  Further tests of sensation showed 
evidence of sensory deficits and dysesthetic sensation in the 
area of the posterior thigh and calf on the left.  The only 
evidence of pain in the hip region was in the scars, which 
were the result of the gunshot wounds and surgery.  He 
complained of diminished sensation over the left lower 
extremity below his hip wound, which had healed in a 
satisfactory manner.  This diminished sensation was to both 
pinprick and light touch, in particular, along the posterior 
thigh and calf.  Electromyographic testing showed no evidence 
of any major motor nerve damage, though there was a history 
of some suggestion of superficial sensory nerve damage.  The 
pertinent diagnoses were healed gunshot wounds of the left 
proximal thigh, with superficial sensory nerve damage, and no 
evidence of bone, vascular or major nerve damage; healed 
gunshot wound to the left calf, with superficial sensory 
nerve damage, and no evidence of bone, vascular, or major 
nerve damage; and mild osteoarthritis of the lumbar spine.

In an addendum to the aforementioned fee-basis orthopedic 
examination dated in April 2001, the examiner stated that 
there was "no relation" between the veteran's low back 
disorder and his gunshot wounds of the left thigh and calf, 
nor was there any "physiological basis for this."  The 
examiner additionally indicated that the degree of 
spondylosis present in the veteran was typical for a man his 
age, and that it was "unlikely" that a single episode "of a 
fall" in 1969 was the cause of the back problem.  Rather, 
radiographic studies over the years indicated a typically 
progressive type of osteoarthritis.  The examiner further 
stated that the veteran had a history of being "extremely 
obese," and that his obesity was more likely the cause of his 
back problems than a single episode of a fall in December 
1969.

Analysis

The veteran in this case seeks service connection for, among 
other things, a chronic low back disorder.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served 90 days or 
more during a period of war, and osteoarthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is " material" if it 
bears directly and substantially upon the specific matter 
under consideration, and, by itself, or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (2001).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior Board decision 
in June 1971, it was determined that any back problems in 
service were acute and transitory, and resolved without 
residual disability.  Additionally noted was that the 
veteran's spondylolysis at the level of the third and fourth 
lumbar vertebrae was a congenital or developmental 
abnormality and not a disability for compensation purposes.  
That decision was adequately supported by and consistent with 
the evidence then of record, and is final.

Evidence submitted since the time of the Board's June 1971 
decision, consisting of the veteran's testimony, as well as 
numerous VA medical records and examination reports, is both 
"new" and "material" as to the issue of service connection 
for a low back disorder.

More specifically, since the time of the Board's June 1971 
decision, it has been noted that the veteran's low back 
disability "might" in some way be related to his service-
connected gunshot wounds of the left lower extremity.  Such 
observations, at a minimum, provide a "more complete picture 
of the circumstances surrounding the origin of the 
disability" and, as such, are sufficient to a proper 
reopening of the veteran's previously denied claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the Board finds that the veteran's claim is reopened.

Having determined that the veteran's claim is reopened, the 
Board must now proceed to a de novo review of the entire 
pertinent evidence of record.  As noted above, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  However, service connection may also be granted 
for disability which is approximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2001).  Finally, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability (but only that 
disability) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present case, service medical records are negative for 
evidence of a chronic low back disability.  During service, 
while hospitalized from June to August 1969, the veteran 
complained of low back pain, radiographic studies of his 
lumbosacral spine undertaken at that time were within normal 
limits, and no pertinent diagnosis was noted.  The earliest 
clinical indication of the presence of a chronic low back 
disability is revealed by VA radiographic studies dated in 
December 1969, approximately four months following the 
veterans discharge, at which time there was noted the 
presence of spondylolysis at the level of the third and 
fourth lumbar vertebrae on the left.  While at the time of 
these studies, the veteran gave a history of a back injury 
six months earlier, there is no indication that the 
spondylolysis in question was, in fact, the result of any 
such injury.

The Board concedes that, on at least one occasion subsequent 
to the veteran's discharge, it was indicated that his low 
back pain might "conceivably" be in some way related to his 
service-connected left lower extremity gunshot wounds.  
However, it has additionally been indicated that the 
veteran's marked obesity might be at least in part 
responsible for his low back pain.  In any case, following an 
"in detail" review of all of the veteran's medical records, a 
VA fee-basis examiner, in April 2001, stated that there was 
"no relation" between the veteran's low back disorder and his 
gunshot wounds of the left thigh and calf.  That examiner was 
further of the opinion that, while spondylosis and 
spondylolisthesis could be caused or aggravated by trauma, 
the spondylosis exhibited by the veteran was no more than 
typical for a man of his age.  Based on a review of the 
entire evidence of record, it was "unlikely" that a single 
fall in 1969 was the cause of the veteran's back problems.  
Rather, the veteran's extreme obesity was more likely the 
cause of his back problems.

The Board has taken into consideration the veteran's 
arguments regarding the nature and etiology of his current 
low back pathology.  However, following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate that pathology with any incident or 
incidents of the veteran's period of active military service, 
or with his service-connected gunshot wound residuals.  Under 
such circumstances, service connection for a low back 
disability must be denied.

Turning to the issue of service connection for a neurological 
disorder of the left lower extremity, the Board notes that, 
in November 1968, while in service, there was present a 
traumatic neuropathy of the left posterior cutaneous nerve, 
apparently the result of a gunshot wound to the veteran's 
left thigh.  Moreover, on more recent VA medical examination 
in March 1990, the veteran received a diagnosis of a gunshot 
wound to the left leg, with residual pain and paresthesia.

The Board notes that, since the time of the veteran's 
inservice gunshot wound(s), he has consistently complained of 
a numbness and/or "burning" in his left leg.  Moreover, 
during the course of a VA fee-basis orthopedic examination in 
April 2001, there was noted the presence of both sensory 
deficits and a dysesthetic sensation in the area of the 
posterior left thigh and calf.

Under such circumstances, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the current neuropathy of the left lower 
extremity had its origin during his period of active military 
service.  Accordingly, a grant of service connection for a 
neurological disorder of the left lower extremity is 
warranted.  38 C.F.R. § 3.102 (2001).

Turning to the issue of increased evaluations for the 
service-connected residuals of gunshot wounds to the left 
calf and thigh, the Board notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. Part 4 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider it's history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, a review of the record discloses that, 
in July 1968, the veteran suffered a through-and-through 
gunshot wound to his left posterior thigh.  Shortly 
thereafter, in May 1969, the veteran sustained a through-and-
through gunshot wound to his left calf.  However, as of the 
time of a VA orthopedic examination in November 1969, 
muscular development of both of the veteran's thighs and 
calves was described as "excellent."  On subsequent VA 
orthopedic examination in March 1990, the veteran's left 
lower extremity displayed good hip and knee range of motion, 
with no evidence of any knee effusion, or ligamentous 
instability.  Orthopedic examination in August 1991 showed a 
full range of motion of the veteran's hips, knees, and 
ankles, with motor strength of 5/5 throughout.

The Board observes that, as recently as April 2001, there was 
no evidence of weakness or measurable atrophy in the muscles 
of the veteran's lower extremities.  Nor was there evidence 
of muscle spasm, or of postural abnormality.

Effective July 3, 1997, the schedular criteria for evaluation 
of service-connected muscle injuries underwent revision.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after a claim has been 
filed, but before administrative or judicial review has been 
completed, the version most favorable to the veteran applies 
unless Congress provides otherwise, or permits the VA 
Secretary to do otherwise, and the Secretary does so.  
However, a review of the pertinent regulatory criteria 
reveals that the revisions in question underwent no real 
substantive change.  Under either the "old" or "amended" 
versions of the criteria governing muscle injuries, the 10 
percent evaluation currently in effect for the veteran's 
service-connected residuals of gunshot wounds to the left 
calf and thigh contemplates the presence of no more than 
moderate injury to Muscle Groups XV and XI, respectively.  In 
order to warrant an increased, which is to say, 20 percent 
evaluation, there would, of necessity, need to be 
demonstrated the presence of moderately severe impairment of 
those muscle groups.  This is to say that, under either the 
"old" or "amended" versions of the governing rating criteria, 
there must be demonstrated evidence of debridement, with 
prolonged infection, or sloughing of soft parts, accompanied 
by intermuscular scarring, with indications on palpation of a 
loss of the deep fascia, muscle substance, or normal firm 
resistance of muscles when compared with the sound side.  38 
C.F.R. §§ 4.40, 4.41, 4.56, and Part 4, Codes 5311, 5315 
(2001).

As is clear from the above, the veteran experiences no such 
moderately severe disability as a result of his service-
connected gunshot wounds to the left calf and thigh.  At 
present, there is no evidence of any loss of deep fascia or 
muscle substance, or resistance of the muscles involved.  
Under such circumstances, the respective 10 percent 
evaluations currently in effect for the service-connected 
residuals of a gunshot wound to the left calf and left thigh 
are appropriate, and increased evaluations are not warranted.

Having determined that increased ratings are not in order for 
the veteran's residuals of injuries to Muscle Groups XI and 
XV, the Board must now take into consideration the status of 
the scars associated with those injuries.  In that regard, 
over the course of the years subsequent to the veteran's 
injuries, there has been noted the presence of some 
tenderness of his entry/exit wound scars.  As recently as May 
1997, there was noted a 4-inch scar laterally and a 5-inch 
scar medially in the veteran's left calf, which were 
"distinctly tender to touch."  On subsequent VA orthopedic 
examination in April 2001, there was tenderness to palpation 
over the veteran scars both at the hip (i.e., thigh), and at 
the left calf.

The Board notes that, where there are superficial scars which 
are tender and painful on objective demonstration, a 10 
percent evaluation is in order.  38 C.F.R. Part 4, Code 7804 
(2001).  Based on the aforementioned, and with the resolution 
of all reasonable doubt in the veteran's favor, the Board is 
of the opinion that separate compensable (10%) evaluations 
are in order for the veteran's entry/exit wound scars of the 
left calf and left thigh.  A greater than 10 percent 
evaluation is not warranted, inasmuch as there currently 
exists no evidence of any limitation of function of the 
veteran's left calf or thigh as a result of the scars in 
question.  38 C.F.R. Part 4, Code 7805 (2001).

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veteran's Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the
case at hand, it is clear that the VA has met its "duty to 
assist" the claimant in the development of all facts 
pertinent to his claims.  To that end, the veteran has been 
scheduled for numerous VA examinations, and medical opinions 
have been obtained.  Moreover, in correspondence of April 
2001, the veteran was informed of the VA's obligations under 
the new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
procured.  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.


ORDER

Service connection for a chronic low back disorder is denied.

Service connection for a neurological disorder of the left 
lower extremity is granted.

An increased evaluation for the residuals of a gunshot wound 
to the left calf (Muscle Group XV) is denied.

An increased evaluation for the residuals of a gunshot wound 
to the left thigh (Muscle Group XI) is denied.

A separate compensable (10%) evaluation for scars as the 
residuals of a gunshot wound to the left calf is granted, 
subject to those regulations governing the payment of 
monetary benefits.

A separate compensable (10%) evaluation for scars as the 
residuals of a gunshot want to the left thigh is granted, 
subject to those regulations governing the payment of 
monetary benefits.


REMAND

As noted above, service connection is now in effect for a 
neurological disorder of the left lower extremity.  Moreover, 
as per the aforementioned discussion, the veteran has been 
granted a 100 percent schedular evaluation for service-
connected post-traumatic stress disorder, effective from 
February 22, 1996.  Inasmuch as the issue of entitlement to a 
total disability rating based on individual unemployability 
prior to February 22, 1996 is still for consideration, the RO 
must readjudicate the issue of the veteran's potential 
entitlement to that benefit in light of the recent grant of 
compensation benefits for a neurological disorder of the left 
lower extremity.

As previously indicated, during the pendency of this appeal, 
the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski,  1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that the VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

The RO should readjudicate the issue of 
entitlement to a total disability rating 
based upon individual unemployability 
prior to February 22, 1996 in light of 
the recent grant of service connection 
for a neurological disorder of the left 
lower extremity.  Following this action, 
the RO should review the claims file, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, and its 
implementing regulations, is completed.

When the above actions have been completed, should the 
veterans claim remain denied, he and his representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


